Case 4:19-cv-00283-WTM-CLR Document 13 Filed 05/14/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
ROSALYN WHITAKER,
Plaintiff,
CASE NO. CV419-283

Vv.

DEVINE TRINITY PERSONAL CARE
HOME, INC.,

Defendant.

 

ORDER
Before the Court is the parties’ Joint Motion and
Stipulation for Dismissal. (Doc. 12.) Pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may

“

dismiss an action by filing “a stipulation of dismissal
signed by all parties who have appeared.” As requested by
the parties, this action is DISMISSED WITH PREJUDICE. Each
party shall bear its own costs and attorneys’ fees. The

Clerk of Court is DIRECTED to close this case.

SO ORDERED this Pcs, of May 2020.

Zerecangh

WILLIAM T. MOORE, “OR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
